Case 9:18-cr-80166-DMM Document 22 Entered on FLSD Docket 11/20/2018 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA

  UNITED STATES OF AMERICA,                          Case No.: 18-80166-CR-DMM/DLB
                                  )
           Plaintiff,             )
                                  )
        v.                        )
                                  )
  Nicholas Wukoson                )
                                  )
           Defendant,             )
  _________________________________


                 NOTICE OF OBJECTION TO PRESENTENCING INVESTIGATION REPORT

  Comes now the defendant, Nicholas Wukoson, by and through undersigned counsel notices the
  Court of the following Objection to the Presentencing Investigation Report and as a request for
  an evidentiary hearing to resolve any material disputed issues of fact pursuant to U.S.S.G.
  §6A1.3(b), and United States v. Fatico, 579 F.2d 707 (2d Cir. 1978).

                          Objection to Presentence Investigation Report

         1. Nicholas Wukoson objects to paragraph 25

            Paragraph 25 states:

                Special Offense Characteristics: Because the offense involved material that
            portrays sadistic or masochistic conduct or other depictions of violence, the offense
            level is increased by four levels, USSG §2G2.2(b)(6).

            Objection and Comment

               The Government has not produced any evidence that depicts sadistic or
            masochistic conduct or other depictions of violence and as such is not entitled to the
            four point enhancement.

         2. Nicholas Wukoson objects to paragraph 27

            Paragraph 27 states:

               Special Offense Characteristics: Because the offense involved 600 or more
            images, the offense level is increased by five levels, USSG §2G2.2(b)(7)(D).
Case 9:18-cr-80166-DMM Document 22 Entered on FLSD Docket 11/20/2018 Page 2 of 2



             Objection and Comment

             The Government has not produced or made available to the defense any number of
             images or videos approaching the quantity alleged in the presentencing investigation
             report (PSR)and the Government is not entitled to the five point enhancement.

         3. Nicholas Wukoson objects to paragraph 30

             Paragraph 30 states:
                 Adjustment for Obstruction of Justice: The defendant willfully obstructed or
             impeded, or attempted to obstruct or impede, the administration of justice with
             respect to the investigation, prosecution, or sentencing of the instant offense of
             conviction, and the obstructive conduct related to the defendant’s offense of
             conviction and any relevant conduct; or a closely related offense; therefore, two
             levels are added, USSG §3C1.1.

             Objection and Comment

             The defense believes that Mr. Wukoson has not engaged in any activity constituting
             obstruction of justice and that the government is not is not entitled to the two level
             point enhancement.

                                       CERTIFICATE OF SERVICE

  I hereby certify that a copy hereof has been furnished by Electronic Filing to THE OFFICE OF THE
  UNITED STATES ATTORNEY, 500 S. Australian Ave #400., West Palm Beach, FL 33401 on this the
  _20th_ day of November, 2018.




                                                     ____________________________________
                                                      Douglas J. Rudman, Esq.
                                                      Attorney for Defendant
                                                      101 Plaza Real South, Suite 214
                                                      Boca Raton, Florida 33432
                                                      Florida Bar No: 0012108
                                                      Phone: (561) 367-1123
                                                      Fax: (561) 208-6083
